Citation Nr: 1313056	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  08-01 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

 
THE ISSUES

1.  Entitlement to service connection for left leg pain, also claimed as secondary to service-connected residuals of bilateral os calcis fractures.

2.  Entitlement to service connection for right leg pain, also claimed as secondary to service-connected residuals of bilateral os calcis fractures.

3.  Entitlement to service connection for a low back disorder, diagnosed as lumbar degenerative joint disease and spondylosis, with severe chronic desiccation and mild neuroforaminal encroachment at L5-S1, also claimed as secondary to service-connected residuals of bilateral os calcis fractures.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is also the appellant, had service in the U.S. Army Reserves, with active duty for training (ADT) from April 1966 to August 1966.  He also served in the Alabama Army National Guard from October 1966 to July 1967, with various periods of ADT and inactive duty training (IADT) during that time. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from December 2005 and March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.  

The Board remanded the case for further development in March 2011.  The matter was once again remanded for further development in October 2012.  Unfortunately, as it relates to the claim of service connection for a low back disorder, the issue must once again be remanded as the examiner did not provide all the opinions requested as part of the October 2012 Board remand.

The issue of service connection for a low back disorder, diagnosed as lumbar degenerative joint disease and spondylosis, with severe chronic desiccation and mild neuroforaminal encroachment at L5-S1, claimed as secondary to service-connected residuals of bilateral os calcis fractures, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Any current right or left leg disorder, to include arthritis of the knees, did not preexist service.

2.  Any current right or left leg disorder, to include arthritis of the knees, is not of service origin nor is it etiologically related to the service-connected bilateral os calcis, to include by way of aggravation.  


CONCLUSIONS OF LAW

1.  Any current left leg disorder, to include arthritis of the knees, did not pre-exist service, was not incurred in or aggravated by service nor may it be presumed to have been incurred therein, nor is it proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1153 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303, 3.306, 3.307, 3.309 (2012); 3.310 (2006) .

2.  Any current right leg disorder, to include arthritis of the knees, did not pre-exist service, was not incurred in or aggravated by service nor may it be presumed to have been incurred therein, nor is it proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1153 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306, 3.307, 3.309 (2012); 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Board notes that the Veteran's status has been substantiated.  The Board observes that in June 2005 and March 2011 letters, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  March 2006 and March 2011 letters also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

Although some of the notice letters were not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and been given ample time to respond, the RO has also readjudicated the case by way of a supplemental statement of the case issued after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Furthermore, the Veteran and his representative have presented detailed argument which shows they are aware of what is needed to substantiate the claim.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal because any error in the notice did not affect the essential fairness of the adjudication.  See generally Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining application of the rule of prejudicial error in the context of claims for VA benefits).

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records, service, VA, and private, have been obtained and associated with the claims folder insofar as possible.  No other relevant records have been identified. 

As it relates to the claim of service connection for left and right leg disorders, the Board notes that this matter was remanded on several occasions to attempt to obtain opinions with regard to the etiology of any current left and right leg disorder and their relationship, if any, to his period of service.  In conjunction with the most recent Board remand, the Veteran was afforded a VA examination in November 2012 which provided the requested opinions and detailed rationale to support those opinions and complied with the Board remand.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and the opportunity to appear at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Right and Left Leg Disorders


Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran has claimed a bilateral leg disorder and the most recent VA examination shows a diagnosis of osteoarthritis of the knees, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).    

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21),(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b). 

Service connection may also be granted for a disability on the basis of aggravation. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation if the pre service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b). 

Simply put, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish an increase in disability during service.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If increased disability is established, then the burden shifts to the government to show a lack of aggravation by establishing, by clear and unmistakable evidence, that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306(b); Jensen, 19 F.3d at 1417. 

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that there was an amendment to 38 C.F.R. § 3.310, effective October 10, 2006. 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the ruling of the Court of Appeals for Veterans Claims (Court) in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the change amounted to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the more favorable version of 38 C.F.R. § 3.310 in effect before the amendment.

The Veteran contends that he has bilateral leg pain that is related to his period of service or is secondary to his service-connected residuals of bilateral os calcis fractures.  He has not specified how his bilateral heel disability has affected his legs.  

Service treatment records indicate the existence of leg problems prior to enlistment in April 1966.  The December 1965 service enlistment examination report indicates that the Veteran had experienced occasional leg cramps prior to service.  The Veteran also checked "yes" next to arthritis or rheumatism on his Report of Medical History, but the examining physician wrote "no arthritis" in the physician's summary section of the report.  Moreover, clinical examination of the lower extremities was marked as "normal." 

In April 1966, service treatment records indicate the Veteran was admitted for an arthritis work-up.  He reported that marching caused pain in his hips, ankles, and knees.  When discharged from the hospital, it was noted that there was no clinical evidence of arthritis. 

In May 1966, the Veteran reported painful heels, and an X-ray study revealed bilateral March (or stress) fracture of the os calcis. 

At the July 1966 separation examination, the Veteran continued to report cramps in his legs as well as arthritis or rheumatism on his Report of Medical History, stating that he was treated for gouty arthritis in December 1965 (prior to service enlistment).  The examining physician noted, however, that the Veteran was checked for gout in service and was told that he had myositis rather than gouty arthritis.  The examining physician also indicated that the Veteran had swollen joints/arthritis with occasional swelling and pain in his ankles and wrists since the age of fourteen, with no joint deformity.  The Veteran reported that his ankle and wrist pain was most severe in the morning hours, but had not limited his activity in any way.  The Veteran stated that his leg cramps occurred at night, usually following a day of hard exercise.  Clinical examination of the lower extremities was marked as "normal."

Following separation from ADT in August 1966, as noted above, the Veteran had service with the Alabama Army National Guard from October 1966 to July 1967. The October 1966 National Guard enlistment examination report is negative for any leg problems, findings, or diagnoses.  The Veteran checked "no" next to leg cramps and arthritis or rheumatism on the Report of Medical History, and clinical examination of the lower extremities was marked as "normal."  At the June 1967 separation examination, however, the Veteran checked "yes" next to leg cramps, and arthritis or rheumatism on his Report of Medical History.  On physical examination, it was noted that the Veteran had extreme soreness of the heels with excessive walking, and cervical spine tenderness to pressure.  Otherwise, physical examination of the lower extremities was normal.

At the time of a July 1970 VA examination, the Veteran reported that his heels hurt when he stood.  Gait was reported as normal at that time.  In a February 1977 treatment record, it was noted that the Veteran had been told he had had "gouty arthritis" "rheumatoid arthritis".  He had taken Bufferin for the past twenty years for it.  Physical examination revealed no evidence of disease in the knees or ankles.   

At the time of a May 1984 VA examination, range of motion for the hips, knees, ankles, and feet were full.  The motor and sensory faculties of the lower extremities were well preserved.  

In support of his claim, the Veteran submitted statements from various individuals.  In a March 2003 letter, D. O., indicated that he had known the Veteran all his life.  He indicated that the Veteran had developed problems in his ankles and it was very hard for him to stand.  In a March 2003 statement in support of claim, N. C., stated that while with the Alabama National Guard, the Veteran was noted to have swollen ankles.  He indicated that he ordered that the Veteran be taken to the dispensary.  He reported that the Veteran was subsequently found unfit for duty as a result of his ankles and was recommended for discharge. 

At the time of September 2003, January 2004, and March 2004 outpatient visits, normal gait findings were reported.  

In a July 2005 letter, C. H., M.D., indicated that the Veteran had been a patient of his for some time now with chronic foot pain due to injuries sustained while he was in the Army.  The Veteran had bilateral calcaneal fractures and had degenerative changes from that and chronic foot pain.  

In July 2008, the Veteran submitted several additional statements in support of his claim.  In a July 2008 statement, T. M., indicated that he had known the Veteran through employment.  He stated that the Veteran was a person you could depend on.  He noted that the Veteran would often complain about his feet, legs, and hips causing him severe pain.  In a July 2008 letter, T. B. indicated that he had known the Veteran since 1978.  He stated that the Veteran was always working in the pulpwood and trucking business, then he started developing problems with his legs.  B. C., in a July 2008 letter, indicated that she had known the Veteran for many years and had observed him dealing with pain in his feet and legs for quite a while.  

In March 2011, the Board remanded this matter for further development.  Pursuant to the Board's remand, the Veteran was afforded VA orthopedic and neurologic examinations in October 2011.  The VA examiner, concluded that there was no evidence of peripheral nerve damage or radiculopathy.  The examiner stated that the Veteran's leg condition was less likely than not incurred in or caused by any event, injury, or illness during active service.  The examiner further indicated that the leg condition was less likely as not related to the service-connected bilateral os calcis fractures, but did not provide any rationale for either opinion. 

In May 2012, the RO obtained an addendum opinion from the October 2011 VA examiner.  The VA examiner checked a box on the DBQ indicating that the current bilateral leg condition "was less likely than not...incurred in or caused by the claimed in-service injury, event, or illness."  In the rationale section, the VA examiner wrote that the leg disorder "is less likely as not related to service or secondary to the Veteran's bilateral heel fracture".

In its October 2012 remand, the Board found that the October 2011 VA examination and May 2012 addendum reports were inadequate, and that a new VA examination was necessary with regard to the bilateral leg claim.  It noted that in light of the indication that the Veteran had leg cramps and ankle pain and swelling that preexisted service enlistment, an opinion was needed to assist in determining whether the Veteran had a leg disability that clearly and unmistakably preexisted active service and, if so, whether it was clearly and unmistakably not aggravated therein.  The Board also noted that the October 2011 VA examiner did not provide any clear rationale for her opinions that the bilateral leg disorder was not related to either active service or secondary to the service-connected residuals of bilateral os calcis fractures.  Finally, the Board noted that the Veteran has been diagnosed with various conditions involving the legs and these various conditions had not been clearly delineated (e.g., ankle versus heel pain, which joints are affected by arthritis or myositis, etc.).  In light of the various diagnoses, and the contradictions and missing opinions in the October 2011 VA examination report and the May 2012 addendum, the Board found that a new VA examination was necessary to assist in determining the exact nature and etiology of any and all current leg disorders, including whether any of them were directly incurred in or related to an event or injury during active service, secondary to the service-connected residuals of bilateral fractures of the os calcis, or whether they preexisted active service and were aggravated therein.

The Board requested that the Veteran be afforded a VA orthopedic examination to address the causation or etiology of any current bilateral leg disorder.  The examiner was requested to identify any and all current bilateral leg disorders and specifically comment as to whether there was evidence of gouty arthritis or myositis, and, if possible, to describe the exact location(s) of the gouty arthritis or myositis.  The examiner was also requested to comment on whether the Veteran had any diagnosable condition manifested by pain and swelling in the ankles, and any condition manifested by leg cramps.  The examiner was requested to offer an opinion as to whether there was clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran had a bilateral leg disorder which pre-existed his entrance into military service in 1966, and, if so, what was the nature of the disability?  In answering the question, the examiner was to specifically address the service treatment records which indicated the Veteran experienced leg cramps prior to service, ankle pain and swelling since the age of fourteen, and was treated for gouty arthritis, later diagnosed as myositis, prior to service enlistment in December 1965. 

The Board indicated that if it was the examiner's opinion that a bilateral leg disorder pre-existed the Veteran's entrance into military service, he/she was to offer an opinion as to whether there was clear and unmistakable evidence that the preexisting bilateral leg disorder was not aggravated during service.  In addition, if there was in-service aggravation, what was the pre-existing baseline level of the disability prior to such aggravation.  The Board requested that the examiner specifically comment on the notation of ankle pain in the service treatment records in May 1966 and at separation in July 1966, as well as the notation of ongoing leg cramps. 

The Board further noted that if it was the examiner's opinion that the Veteran's bilateral leg disorder did not pre-exist service, the examiner was to offer an opinion as to whether it was at least as likely as not that the Veteran's currently diagnosed leg disorder(s) was/were incurred during or caused by active service.  The Board requested that the examiner comment on the notation of ankle pain in the service treatment records in May 1966 and at separation in July 1966, as well as the notation at separation of ongoing leg cramps. 

The Board further requested that the examiner offer an opinion as to whether it was at least as likely as not that any current bilateral leg disorder had been caused or aggravated (permanently worsened in severity) by the Veteran's bilateral os calcis disabilities.  The Board stated that if the examiner opined that the Veteran's bilateral leg disorder was aggravated (permanently worsened in severity) by his bilateral os calcis disabilities, he/she should attempt to identify the baseline level of severity of the bilateral leg disorder before the onset of aggravation.

In conjunction with the Board remand, the Veteran was afforded the requested VA examination in November 2012.  The Veteran was afforded a comprehensive VA examination and the examiner indicated that the claims folder was available and had been reviewed.  

As to the claimed leg disorder, the examiner indicated that the only currently diagnosed leg disorder was the arthritis in the knees which was less likely than not related to any inservice event or injury.  The examiner opined that the Veteran's knee arthritis was at least as likely as not related to age-related degeneration which was considered a "life event".  She noted that leg cramps during military training could be attributed to overuse syndrome from standard military training, and other than the presence of pain, there was no other symptom in the muscles.  She stated that this did not show any condition which would imply the development of a long term disability.  She noted that the Veteran suffered, per his report, only rare leg cramps which were not diagnosable as any specific condition other than possibly some transient muscle spasms.  The examiner observed that the Veteran's ankle pain during service was non-specific in nature and did not have any specific diagnosis.  She noted that the Veteran's full arthritis evaluation during military service revealed no joint pathology/arthritis which gave support that there was no primary ankle condition present during service.  The examiner indicated that the Veteran's current ankle symptoms were at least as likely as not a "life event" as well and were related to aging.  

As to the claim of secondary service connection, the examiner indicated that the Veteran's arthritis was less likely than not proximately due to or the result of his service-connected os calcis.  The examiner noted that the term "os calci" was an older term for the calcaneus bone.  She stated that during her opinion, she would use the current terminology of calcaneus instead of "os calci".  The examiner noted that the Veteran's heel fractures were termed "march fractures" and treated only with two weeks of restriction.  This did not indicate a high-impact injury causing the fractures, but instead indicated a repetitive use/low impact injury.  She noted that with low impact injuries, there was not significant trauma inflicted on other joints of the leg.  She stated that the Veteran did not have significant enough gait alteration from his bilateral calcaneal disabilities to account for conditions in the knees, with the knee conditions being at least as likely as not a "life event".  As to aggravation, the examiner indicated that the arthritis was not as likely as not aggravated beyond its natural condition by the service-connected os calcis.  The examiner indicated that while the Veteran's heel fractures had caused some disability, he did not have significant enough gait alteration from the calcaneal disabilities to have worsened the knee condition.  

As to the conflicting medical evidence, the examiner indicated that the Veteran did not have evidence of gout.  She stated that even though the term "gout" appeared in the record and in his initial VA examination after leaving service and the Veteran stated that he was treated for gout, there was no laboratory evidence supporting this diagnosis either then or now.  An arthritis evaluation (a standard part of which is checking gout) was also done in 1966 and was negative for any arthritis.  She also noted that the Veteran was termed with "myositis" during service, but this was used to indicate nonspecific muscle pain.  Without evidence of laboratory elevation of CPK, this term was incorrectly applied as there was not any laboratory evidence to support that diagnosis.  She also noted that the term "myalgia" meaning "pain in muscles" or even "muscle spasms" were diagnoses which also could have been applied at the time of diagnosis.  She stated that the Veteran could not therefore be said to have had myositis either.  She indicated there was no identifiable condition manifesting as pain and swelling in the ankles and/or leg cramps which could be specifically identified prior to or during service as appropriate evaluation during service failed to render a diagnosis.  

As to the question of whether the Veteran had a bilateral leg disorder which pre-existed service, the examiner indicated that it was less likely than not that the Veteran had a bilateral leg disorder which pre-existed his entrance into service in 1966.  She stated that there was not clear and unmistakable evidence that there was such a disability as the Veteran's statements showed that he had a lack of understanding of proper medical terminology.    The Veteran was admitted to the hospital during service for an arthritis evaluation in April 1966.  A note in May 1966 stated definitively "no evidence of arthritis".  The examiner stated that this reasonably excluded gout and arthritis as diagnoses ether before or during military service as he had a complete and thorough evaluation.  The examiner again noted that the Veteran did not have provable myositis during his time in the military.  As to the leg cramps existing prior to service, the examiner indicated that she could not comment on that without resort to speculation as she had no documentation regarding those treatments rendered prior to service, as "leg cramps" were a very vague term.  While the examiner's initial statement used the term "less likely than not" regarding the existence of a pre-existing disability, the examiner went on to conclude that there was not clear and unmistakable evidence that there was a pre-existing disability and gave a detailed explanation for that conclusion.  As such, the Board finds that a fair reading of the opinion is that the examiner determined that the claimed leg disorders did not clearly and unmistakably exist prior to service and the opinion is probative and adequate with regard to the claims.

As the examiner indicated that arthritis and myositis did not exist prior to service, she stated that there was no further comment required regarding service aggravation of a pre-existing condition.  

The Board finds that the weight of the competent, probative and credible evidence does not demonstrate that symptoms of the claimed right and left leg disorder were chronic in service or continuous since service.  While service treatment records indicate the existence of leg problems prior to enlistment in April 1966, with the December 1965 service enlistment examination report indicating that the Veteran had experienced occasional leg cramps prior to service, along withe Veteran checking "yes" box next to arthritis or rheumatism on his Report of Medical History, the examining physician wrote "no arthritis" in the physician's summary section of the report.  Moreover, clinical examination of the lower extremities was marked as "normal." 

Furthermore, while the Veteran was admitted for an arthritis work-up in April 1966 reporting that marching caused pain in his hips, and ankles; on discharge from the hospital, it was noted that there was no clinical evidence of arthritis. Moreover, while the Veteran continued to report cramps in his legs as well as arthritis or rheumatism on his June 1966 Report of Medical History, stating that he was treated for gouty arthritis in December 1965 (prior to service enlistment), the examining physician noted that the Veteran was checked for gout in service and was told that he had myositis rather than gouty arthritis.  Although the Veteran reported that his ankle pain was most severe in the morning hours, and stated that his leg cramps occurred at night, usually following a day of hard exercise, clinical examination of the lower extremities was marked as "normal."

In addition, the October 1966 National Guard enlistment examination report is negative for any back or leg problems, findings, or diagnoses and the Veteran checked the "no" boxes when asked if he had leg cramps, arthritis or rheumatism on the Report of Medical History, with clinical examination of the lower extremities being  marked as "normal."  Also, while the Veteran checked the "yes" boxes next to leg cramps, recurrent back pain, and arthritis or rheumatism on his June 1967 Report of Medical History, physical examination performed at that time revealed normal findings for the lower extremities with the notation that the Veteran had extreme soreness of the heels with excessive walking.  Moreover, although the Veteran reported, in a February 1977 treatment record, that he had been told that he had "gouty arthritis" "rheumatoid arthritis", physical examination revealed no evidence of disease in the knees or ankles.  In addition at the time of a May 1984 VA examination, range of motion for the hips, knees, ankles, and feet were full, with motor and sensory faculties of the lower extremities being reported as well preserved.  There were no findings of bilateral knee arthritis, the only currently diagnosed disease of the lower extremities, until many years following service.  Therefore, the clinical evidence does not reflect continuity of symptomatology, for reasons clearly noted above, with significant evidence against such a finding. 

The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.  The Board has considered the statements of the Veteran, noting that the Veteran is considered competent to report leg symptoms, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

It is not disputed that the Veteran has reported having leg cramps and ankle problems since his period of service.  However, as noted above, the Veteran was afforded numerous examinations in conjunction with his complaints which revealed normal clinical findings.  Moreover, treatment records which have been associated with the claims folder make no reference to any findings left or right knee arthritis until years following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

As to any conflicting medical evidence, the examiner indicated that the Veteran did not have evidence of gout.  She stated that even though the term "gout" appeared in the record and in his initial VA examination after leaving service and the Veteran stated that he was treated for gout, there was no laboratory evidence supporting the diagnosis either then or now.  She further observed that an arthritis evaluation was also done in 1966 and was negative for any arthritis.  She also noted that the Veteran was termed with "myositis" during service, but this was used to indicate nonspecific muscle pain and without evidence of laboratory elevation of CPK, this term was incorrectly applied as there was not any laboratory evidence to support that diagnosis.  She also stated that the term "myalgia" meaning "pain in muscles" or even "muscle spasm" were also diagnoses which could have been applied at the time of diagnosis.  She stated that the Veteran could not therefore be said to have had myositis either.  The examiner also indicated that there was no identifiable condition manifesting as pain and swelling in the ankles and/or leg cramps which could be specifically identified prior to or during service as appropriate evaluation during service failed to render a diagnosis.  

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements. 

As to the Veteran's belief that his current bilateral knee arthritis is related to his period of service, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Likewise, the statements received from the Veteran's friends/co-workers/fellow soldiers, also do not provide a competent nexus between any currently diagnosed knee disorder and the Veteran's period of service.  Neither the Veteran nor the authors of the lay statements have been shown to possess the required expertise to render such an opinion.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In this regard, the Board notes that the November 2012 VA examiner, following a comprehensive examination of the Veteran and a thorough review of the claims folder, indicated that the only currently diagnosed leg disorder was the arthritis in the knees which was less likely than not related to any inservice event or injury and that the Veteran's knee arthritis was at least as likely as not related to age-related degeneration which was considered a "life event".  The Board is giving this opinion the most probative weight.  The Veteran's entire claims file, which at the time included his service treatment records, private and VA treatment records, and statements the Veteran, was reviewed.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.

In sum, the preponderance of the evidence weighs against a finding that any current arthritis of the knees developed in service or in the one year following service, or is otherwise related to his period of service.  

As to the question of secondary service connection, as noted above, the Veteran is not competent to render an opinion as to the whether his bilateral knee arthritis is proximately due to or related to the service-connected os calcis.  Likewise, the individuals who submitted statements in support of his claim have also not been shown to have the requisite expertise to render such an opinion.  Moreover, the November 2012 VA examiner, following a comprehensive examination of the Veteran and a thorough review of the claims folder indicated that the Veteran's arthritis was less likely than not proximately due to or the result of his service-connected os calcis.  She noted that with low impact injuries, there was not significant trauma inflicted on other joints of the leg and that the Veteran did not have significant enough gait alteration from his bilateral calcaneal disabilities to account for conditions in the knees, with the knee conditions being at least as likely as not a "life event".  As to aggravation, the examiner indicated that the arthritis was not as likely as not aggravated beyond their natural condition by the service-connected os calcis.  The examiner indicated that while the Veteran's heel fractures had caused some disability, he did not have significant enough gait alteration from the calcaneal disabilities to have worsened the knee condition.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.

As to the question of whether the Veteran had a bilateral leg disorder which pre-existed and was aggravated by service, the Board notes that while certain notations were made at the time of the Veteran's enlistment examination, the November 2012 VA examiner, following a thorough review of the claims folder and a comprehensive examination of the Veteran indicated that there was not clear and unmistakable evidence that there was a pre-existing bilateral leg disorder.  The examiner provided detailed rationale for her opinion, addressing each disorder which was noted to have possibly existed prior to service, and citing to specific evidence in the service treatment records to support her opinion.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record. 

In sum, the preponderance of the evidence weighs against a finding that any current arthritis of the knees pre-existed service and was subsequently aggravated by service; developed in service or in the one year following service, or is otherwise related to his period of service; or was proximately due to or the result of, to include way of aggravation, his service-connected bilateral os calcis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.


ORDER

Service connection for left leg pain, claimed as secondary to service-connected residuals of bilateral os calcis fractures, is denied. 

Service connection for right leg pain, claimed as secondary to service-connected residuals of bilateral os calcis fractures, is denied. 


REMAND

The Veteran contends that he has low back pain that is secondary to his service-connected residuals of bilateral os calcis fractures.  Specifically, he avers that his bilateral os calcis fractures have caused him to walk in such a way that has caused low back pain.  In the alternative, he contends that he injured his low back at the same time he fractured his heels in May 1966 while on active service. 

Service treatment records indicate the existence of back problems prior to enlistment in April 1966.  The December 1965 service enlistment examination report indicates that the Veteran had injured his back in a 1955 motor vehicle accident.  The Veteran also checked "yes" next to arthritis or rheumatism on his Report of Medical History, but the examining physician wrote "no arthritis" in the physician's summary section of the report.  Moreover, clinical examination of the back was marked as "normal." 

In April 1966, service treatment records indicate the Veteran was admitted for an arthritis work-up.  He reported pain in his neck and upper back, and that marching caused pain in his hips, ankles, knees, elbows, back, and neck.  At discharge from the hospital, it was noted that there was no clinical evidence of arthritis. 

In May 1966, the Veteran reported painful heels, and an X-ray study revealed bilateral March (or stress) fracture of the os calcis. 

At the July 1966 separation examination, the Veteran continued to report cramps in his legs as well as arthritis or rheumatism on his Report of Medical History, stating that he was treated for gouty arthritis in December 1965 (prior to service enlistment).  The examining physician noted, however, that the Veteran was checked for gout in service and was told that he had myositis rather than gouty arthritis.  The examining physician also indicated that the Veteran had swollen joints/arthritis with occasional swelling and pain in his ankles and wrists since the age of fourteen, with no joint deformity.  Clinical examination of the lower extremities and spine was marked as "normal."

Following separation from ADT in August 1966, as noted above, the Veteran had service with the Alabama Army National Guard from October 1966 to July 1967. The October 1966 National Guard enlistment examination report is negative for any back problems, findings, or diagnoses.  The Veteran checked "no" next to recurrent back pain, and arthritis or rheumatism on the Report of Medical History, and clinical examination of the back was marked as "normal."  At the June 1967 separation examination, however, the Veteran checked "yes" next to recurrent back pain, and arthritis or rheumatism, on his Report of Medical History.  On physical examination, it was noted that the Veteran had extreme soreness of the heels with excessive walking, and cervical spine tenderness to pressure.  Otherwise, physical examination of the back was normal.

In a July 2005 letter, C. H., M.D., indicated that the Veteran had been a patient of his for some time now with chronic foot pain due to injuries sustained while he was in the Army.  The Veteran had bilateral calcaneal fractures and had degenerative changes from that and chronic foot pain.  Dr. H. also noted that due to the way the Veteran had to walk related to that, he had developed degenerative joint disease in his back and had nerve impingement from disk and chronic pain syndrome that was managed with Lortab and Xanax therapy on a routine basis.  He stated that he felt like the foot problems had exacerbated the problems related to his back in that they some way acted synergistically to cause his pain.  

The Veteran was afforded a VA examination in February 2006.  The examiner noted the July 2005 letter from Dr. H.  The examiner indicated that the Veteran reported fracturing his heels when going though the obstacle course and hurting his back at the same time.  The examiner rendered a diagnosis of lumbosacral strain with severe decreased range of motion and function from resistance.  The examiner opined that it was not as likely as not that the Veteran's back condition (diagnosed as degenerative joint disease of the lumbosacral spine with mild neuroforaminal encroachment at L5-S1) was related to his service-connected os calcis fractures, because the examiner noted that the Veteran reported that when he was on an obstacle course during basic training, he landed on his feet as well as his back.  Based on the Veteran's statement that the injury to the feet and back occurred at the same time, the VA examiner concluded that it was as likely as not that the current low back condition was related to the same in-service injury in which the Veteran injured his heels.

In a December 2007 letter, Dr. H. noted that, during basic training, the Veteran had jumped off of a training device into some sawdust and sand, breaking his heel bones and jamming his back.  Dr. H. indicated that the Veteran reported chronic foot and back pain since that injury.  He opined that the Veteran's current low back pain was continuous since active service and was related to the in-service injury in which he broke his heel bones.

In March 2011, the Board remanded this matter for further development.  Pursuant to the Board's remand, the Veteran was afforded a VA orthopedic and neurologic examinations in October 2011.  The VA examiner concluded that there was no evidence of peripheral nerve damage or radiculopathy.  He stated that the Veteran's back condition was less likely than not incurred in or caused by any event, injury, or illness during active service, noting that there was no documentation of treatment for the low back in the service treatment records, including after the incident in which the Veteran fractured his heel bones.  The examiner further indicated that the low back condition was at least as likely as not caused by the service-connected bilateral os calcis fractures but he did not provide any rationale for this opinion. 

In May 2012, the RO obtained an addendum opinion from the October 2011 VA examiner.  In the addendum report, the examiner opined that the low back condition clearly and unmistakably preexisted entrance into active service, as indicated by the notation in the enlistment examination report of a back injury in a 1955 motor vehicle accident, and that the low back condition was clearly and unmistakably not aggravated by active service, as indicated by the lack of documentation of low back treatment or complaints in the service treatment records.  The VA examiner then checked the box on the Disability Benefits Questionnaire indicating that the low back condition was "at least as likely as not...incurred in or caused by the claimed in-service injury, event, or illness."  However, in the rationale section, the VA examiner reported that the Veteran's current back condition "...is as less likely as not caused by or aggravated by the Veteran's service-connected residuals of the left and right os calcis fractures.  There is no causal relationship between th[e] Veteran's service-connected residuals of left and right os calcis fractures and the low back."  

In its October 2012 remand, the Board found that the October 2011 VA examination and May 2012 addendum reports were inadequate, and that a new VA examination was necessary with regard to the low back disorder claim.  The Board observed that the October 2011 VA examiner's opinions regarding whether the low back disorder was related to either active service or to the service-connected bilateral os calcis fractures were conflicting and inadequate.  It observed that the examiner contradicted herself in several parts of the examination report.  The Board also found that the October 2011 VA examiner did not provide any rationale for her initial opinion (which was later contradicted by her statement that there was no relationship between the bilateral heel disability and the current back disorder) that the low back disorder was likely related to the bilateral heel disability.  Finally, the Board noted that the Veteran has been diagnosed with various conditions involving low back, and these various conditions had not been clearly delineated (e.g., which joints are affected by arthritis or myositis, etc.).  

In light of the various diagnoses, and the contradictions and missing opinions in the October 2011 VA examination report and the May 2012 addendum, the Board found that a new VA examination was necessary to assist in determining the exact nature and etiology of any and all low back disorders, including whether any of them were directly incurred in or related to an event or injury during active service, secondary to the service-connected residuals of bilateral fractures of the os calcis, or whether they preexisted active service and were aggravated therein.

The Board requested that the Veteran be afforded a VA orthopedic examination to address the causation or etiology of any current low back disorder.  As to the claimed back disorder, the Board requested that the examiner offer an opinion as to whether there was clear and unmistakable evidence that the Veteran had a low back disorder which pre-existed his entrance into military service in 1966, and, if so, what was the nature of such disability.

The examiner was requested to address the service treatment records which indicated the Veteran injured his back in a 1955 motor vehicle accident, that he experienced back pain during active service in May 1966, and the notation of gouty arthritis or myositis at separation.  The Board stated that if it was the examiner's opinion that a low back disorder pre-existed the Veteran's entrance into military service, he/she should then offer an opinion as to whether there was clear and unmistakable evidence that the preexisting low back disorder was not aggravated during service, and if there was in-service aggravation, what was the pre-existing baseline level of the disability prior to such aggravation.  When answering these questions, the examiner was to comment on the notation of back pain in the service treatment records in May 1966 and the notation of gouty arthritis or myositis at separation.  

The Board then noted that if it was the examiner's opinion that the Veteran's low back disorder did not pre-exist service, he/she should offer an opinion as to whether it was at least as likely as not that the Veteran's currently diagnosed low back disorder(s) was/were incurred during or caused by active service.  The examiner was requested to comment on the Veteran's assertion (supported by the February 2006 VA examiner and a December 2007 letter from Dr. H.) that he "jammed" his back while jumping during the same injury in which he injured his heels during service in May 1966. 

The Board also requested that the examiner offer an opinion as to whether it was at least as likely as not that any current low back disorder had been caused or aggravated by the Veteran's bilateral os calcis disabilities.  The examiner was requested to address the Veteran's contention (supported by a July 2005 letter from Dr. H.) that the manner in which he had to walk due to his bilateral os calcis disabilities caused or aggravated his current low back disorder.  If the examiner opined that the Veteran's low back disorder was aggravated by his bilateral os calcis disabilities, the examiner was requested to attempt to identify the baseline level of severity of the low back disorder before the onset of aggravation.

In conjunction with the Board remand, the Veteran was afforded the requested VA examination in November 2012.  

As to the back disorder, the examiner provided sufficient opinions and rationale as to whether the Veteran's current back disorders had their onset in service or were otherwise related to service.  The examiner also provided sufficient opinions and rationale with regard to whether the Veteran had a pre-existing back disorder which was aggravated by service.  

However, as to the issue of entitlement to service connection for a low back disorder as secondary to service-connected residuals of bilateral os calcis fractures, the opinion provided is insufficient and does not comply with the requested opinions/answers required by the Board in its October 2012 remand.  The examiner did not provide an opinion as to whether the Veteran's back disorders were proximately due to or the result of his service-connected bilateral os calcis.  The examiner did not check the required box in item 5 concerning this question nor did she provide any rationale with regard to this question.  

As to the question of aggravation by a service-connected os calcis condition, the examiner stated that she could not determine a baseline level of severity of the claimed back disorder based upon medical evidence prior to aggravation or the earliest medical evidence following aggravation by the service-connected os calcis.  The examiner then checked the "no" box when asked whether regardless of an established baseline, was the Veteran's back disorder at least as likely as not aggravated beyond its natural progression by the service-connected os calcis.  In the rationale section, the examiner indicated that the Veteran's heel fractures had caused some disability, but the Veteran's primary back disabilities were significant enough to account for his pain and back disabilities.  The examiner noted that the Veteran did not have significant enough gait alteration from his bilateral calcaneal disabilities to account for aggravation of his back condition beyond the back conditions' natural progression.  

The Court has held "that a remand by this Court or the Board confers on a veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand was necessary prior to further appellant review, and, if not, "the Board itself errs in failing to ensure compliance."  Id.  As the examiner did not provide any opinion or rationale on the question of whether the Veteran's current back disorders were proximately due to or the result of his service-connected bilateral os calcis, the matter must be remanded for the requested opinions.  The Board notes that any adjudication must be determined based upon independent medical judgment, rather than the superimposed judgment of the adjudicator, and in this case, there is inadequate medical opinion in the file to answer some of the pertinent questions pursuant to Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims folder to the November 2012 VA examiner.  Following a complete review of the claims folder the examiner is requested to render the following opinions.  The examiner must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed back disorders are proximately due to or the result of the Veteran's service-connected bilateral os calcis?  When rendering the opinion, the examiner should address the July 2005 letter from Dr. H., who noted that due to the way the Veteran had to walk related to his os calcis fractures he had developed degenerative joint disease in his back and had nerve impingement from disk and chronic pain syndrome that was managed with Lortab and Xanax therapy on a routine basis.  The examiner should provide detailed rationale for this opinion.  If the November 2012 examiner is not available, request that the claims folder be reviewed by another VA examiner, with the examiner rendering the requested opinion along with detailed rationale to support that opinion.  

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


